NO. 12-16-00223-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: G-M WATER SUPPLY                                   §

CORPORATION,                                              §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         G-M Water Supply Corporation filed an original mandamus proceeding complaining of
the trial court’s April 5, 2016 order requiring G-M to deposit $87,663.11 into the court’s registry.
On November 22, 2016, this Court conditionally granted G-M’s petition and directed
Respondent to vacate his order of April 5, 2016, issue an order directing the district clerk to
release the funds to G-M, and set the case for trial. By an order signed on November 29, 2016,
Respondent has complied with this Court’s opinion and order, rendering this proceeding moot.
Accordingly, we dismiss G-M’s petition for writ of mandamus as moot.
Opinion delivered December 9, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        DECEMBER 9, 2016

                                       NO. 12-16-00223-CV



                         G-M WATER SUPPLY CORPORATION,
                                     Relator
                                       V.

                                   HON. CRAIG M. MIXON,
                                         Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by G-M
Water Supply Corporation; who is the relator in Cause No. CV13,200, pending on the docket of
the 1st Judicial District Court of Sabine County, Texas. Said petition for writ of mandamus
having been filed herein on August 1, 2016, and the same having been duly considered, because
it is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.